TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00690-CR


Dana Moore, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 712007, HONORABLE MIKE DENTON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due December 30, 2005.  After counsel failed to respond to an
overdue notice, the appeal was abated for a rule 38.8 hearing.  Tex. R. App. P. 38.8(b)(2).  Counsel
did not appear for the hearing.
The county court at law is ordered to appoint substitute counsel to represent appellant
on this appeal.  The court's order appointing substitute counsel shall be forwarded to the clerk of this
Court no later than March 30, 2007.
It is ordered March 15, 2007.

Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish